Citation Nr: 1117127	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In November 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDINGS OF FACT

1.  The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to be associated with his active service.  

2.  It is at least as likely as not that the Veteran's tinnitus is etiologically related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred as a result of his active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In light of the favorable decision as it relates to the issue of entitlement to service connection for tinnitus, any error by VA in complying with the requirements of VCAA or the instructions of the Board's prior remand as to this issue is moot.  

With respect to the issue of entitlement to service connection for bilateral hearing loss, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in September 2006 in which the RO advised the appellant of the evidence needed to substantiate his claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and private medical records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In the case at hand, the Veteran underwent a VA examination in connection with his claim in March 2010.  The Board finds that this opinion is adequate for the purpose of determining the claim decided herein.  The examination report reflects that the examiner reviewed the claims folder.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided a current diagnosis and explained the reasons behind this diagnosis and etiology opinion.  For these reasons, the Board concludes that the March 2010 VA examination report in this case provides an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus, which, according to his August 2006 claims form, he contends resulted from noise exposure from firing the 155 Howitzer while stationed in the 92nd Artillery Battery.  He reported that "At that time, my ears started ringing and that has never changed.  I also have hearing loss that I attribute to the weapons firing while in the service."

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

As noted above, the Veteran has attributed his current hearing loss and tinnitus to artillery-related noise exposure in service.  He reported that he never complained of his symptoms at his separation physical because he wanted to go home.  

In terms of in-service disability, the Board notes that the Veteran's September 1965 pre-induction examination notes audiometry readings (as converted to ISO) of  30, 25, 20, x, 10 decibels in the right ear and 25, 20, 15, x, and 10 decibels in the left ear.  His November 1967 separation examination notes audiometry readings of 0, 0, 5, x, and 10 decibels in the right ear and 0, 5, 5, x, and 5 decibels in the left ear.  The Veteran denied ear trouble in the September 1965 pre-induction medical history record, and denied ear trouble and hearing loss on the November 1967 separation medical history record.  (The September 1965 record did not ask about hearing loss specifically.)  The Veteran was treated for otitis media and externa in July 1966, but he did not complain of hearing loss at that time.  His service treatment records do not reflect that he otherwise ever complained of or sought treatment for hearing loss or tinnitus during service.  

The Veteran's DD Form 214 reflects that he served with the B Battery, 1st Battalion, 92nd Artillery of the United States Army.  The Board observes that the Veteran's reports of exposure to acoustic trauma from 155 Howitzers is consistent with the places, types, and circumstances of his military service.  The Board thus concedes that the Veteran suffered acoustic trauma during service.

The Veteran's current hearing loss disability and tinnitus are established by the March 2010 VA audiological examination report.  This report reflects that the Veteran's right ear audiological thresholds were 35, 30, 30, 40, and 55 decibels, for a four-Hertz frequency average of 39 decibels.  His left ear audiological thresholds were 35, 35, 45, 50, and 55 decibels, for a four-Hertz frequency average of 46 decibels.  His speech recognition scores were 98 percent for the right ear and 94 percent for the left ear.  The examiner diagnosed mild to moderately severe sensorineural hearing loss in the right ear with excellent word recognition ability and mild to moderately severe sensorineural hearing loss in the left ear with very good word recognition ability.  Tinnitus was noted to have an unknown onset date and to be unilateral and constant.  It was opined to be due to acoustic trauma.  

The March 2010 VA audiological examination report also notes that the Veteran complained of bilateral hearing loss, greater in the left ear than the right ear, and left ear tinnitus.  He reported having the greatest difficulty hearing in the presence of background noise.  He reported that he was exposed to 155 Howitzers while in the Army.  With respect to post-service noise exposure, he reported that he hunted and was a semi driver since 1975.  The examiner noted that the Veteran first noticed his hearing loss in approximately the late 1970s.  The examiner also noted that the Veteran's hearing was within normal limits on enlistment and discharge.  She also noted the private audiology report.  

The March 2010 VA examiner opined that "Based on normal hearing on enlistment and normal hearing on separation, it is less than likely that the veteran's hearing loss is the result of military service."  The examiner also opined that, "Based on unknown onset of tinnitus and noise exposure both during and after military service, it is mere speculation that the veteran's tinnitus is the result of military service."

Also of record is a private audiologist's March 2008 opinion.  The Veteran reported the above-noted acoustic trauma, stating that he served in the field artillery in Vietnam in 1966 to 1967.  He reported significant tinnitus in his left ear.  He did not have significant complaints of severe difficulty in understanding the speech of others, did not complain of severe ear pain, ear discharge or recent medical or surgical treatment on his ears.  He indicated he was unaware of whether he used hearing protection while firing artillery pieces in Vietnam.  He reported that his left ear becomes numb and he has significant difficulty hearing on the left side when exposed to any degree of noise in his left ear.  The audiologist reviewed the Veteran's medical records, including the service treatment records.

On audiometry examination, the Veteran's speech reception thresholds of the right ear averaged 20 decibels in the right ear and 25 decibels in the left ear.  These findings appeared to support a borderline normal to mild loss of hearing in the primary speech frequency range in each of his ears.  Speech recognition scores were at 92 percent in his right ear and 96 percent in the left ear.  

The private audiologist noted that it may be difficult to demonstrate a service connection to the Veteran's hearing loss, given that his medical records indicate normal auditory sensitivity upon discharge, at least at octave intervals.  The audiologist noted that the Veteran indicates he noticed a decrease in his hearing and an increase in his tinnitus since exposure to high levels of noise as part of his military service.  He concluded that "It is, at this point, possible that at least some amount of this high frequency hearing loss is due to the noise exposure incurred due to exposure to artillery fire during his military service."  However, he noted that, "Given the slope and degree of loss, however, at this time it is difficult to parcel out what may be due to noise exposure while he was in service, and what may have been due to damage to his auditory system subsequent to his service.  In addition to this, this individual does not show the traditional notch shaped hearing loss that is commonly found with noise induced hearing loss, and he appears to demonstrate a loss that is at least in part ... due to presbycusis."  Therefore, the audiologist found that "it is not possible to state with any degree of certainty that this individual's auditory sensitivity loss appears to be due to noise exposure while he was in the service."  He noted that the Veteran's "outer and middle ears, at this time, do not appear to be contributing to any loss of auditory sensitivity and he does appear to be demonstrating a sensorineural high frequency hearing loss."  

Based on this evidence, the Board finds that entitlement to service connection for hearing loss is not warranted.  In doing so, the Board concedes the Veteran's in-service noise exposure and his current hearing loss.  However, as discussed in detail above, the evidence fails to demonstrate either a continuity of symptomatology since service or a nexus between the Veteran's in-service noise exposure and his current hearing loss.  

In this regard, the Board notes that the Veteran is competent to report his history of hearing loss symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, the Board is of the opinion that the Veteran has not asserted a continuity of symptomatology since service.  In this regard, the Board is cognizant that his August 2006 claims form indicates that he wrote "1967" in response to the question of when his disabilities began.  However, the Board has also considered more detailed statements made during his subsequent March 2010 VA examination regarding the date of onset of his symptoms.  During that examination, he reported that his hearing loss began in the late 1970s and that he could not recall when his tinnitus began.  He later clarified, through his representative, that his ringing in the ears did began in service, but no such statement was ever offered with respect to the hearing loss.  Given these more detailed statements, it appears clear that his notation of "1967" in his claims form arose from his belief that his disabilities were the result of acoustic trauma that occurred in 1967, rather than his recollection of symptoms having been present at that time.  Consequently, the Board finds that there is no credible evidence of continuity of hearing loss symptomatology since service.

Furthermore, the Board finds that the most probative medical opinion of record weighs heavily against the Veteran's claim.  The March 2010 VA examination report clearly expresses a negative etiology opinion based on the normal hearing upon separation from service.  The Board has considered whether this opinion was inadequate because it relied in large part on the absence of hearing loss on audiometric testing during service.  As noted above, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley at 159.  The Court explained that, when audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

The Board notes, however, that while VA cannot deny a claim of service connection for hearing loss merely because the disability was not shown to have manifested while on active duty, nothing in the holding of Hensley precludes a health care specialist from taking into account what the examiner believes to be normal audiometric readings while on active duty in determining the etiology of the disability, and relying on such readings in rendering a negative opinion.  In the case at hand, the VA examiner reviewed the record, elicited a history from the Veteran, and provided a specific rationale for the negative opinion.  In addition to the results of audiometric examinations in service, the examiner also took note of the Veteran's report that his hearing loss began in the late 1970's.

Nor does the March 2008 private audiologist's opinion probatively support the Veteran's claim.  The strongest statement of support in this opinion is that "It is, at this point, possible that at least some amount of this high frequency hearing loss is due to the noise exposure incurred due to exposure to artillery fire during his military service."  This followed the earlier statement of that same examiner noting that it would be difficult to demonstrate a service connection to the Veteran's hearing loss, given that his medical records indicate normal auditory sensitivity upon discharge, at least at octave intervals.  Given the overall text of the statement, it is clear that the ultimate opinion offered by the examiner is far too speculative to constitute a persuasive etiology opinion, particularly in light of the VA examiner's negative opinion.  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as 'could have been' is not probative).  

The Board notes that the only contrary opinion of record is the Veteran's own lay opinion that there is a link between his hearing loss and his in-service noise exposure.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical questions.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau, supra.  However, as a lay person, the Veteran is not competent to link his current hearing loss to his in-service noise exposure, especially when the competent and credible evidence of record does not establish that the Veteran experienced hearing loss in service.  For this reason, the Board ultimately places more probative weight on the opinion of the competent medical professionals, who considered the Veteran's lay reports and medical records but could not ultimately offer a positive etiology opinion.  

In summary, for the reasons and bases set forth above, the Board finds that entitlement to service connection for bilateral hearing loss is not warranted.  The preponderance of the evidence weighs against finding that the Veteran's current hearing loss first manifested in service or within one year of separation therefrom or is etiologically related to his in-service acoustic trauma.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

However, the Board does find that entitlement to service connection is warranted for the Veteran's tinnitus.  As noted above, the Board has conceded the Veteran's in-service acoustic trauma.  Unlike with the hearing loss, the Board finds that the Veteran has offered competent and credible reports of continuity of symptomatology since service.  Although the VA examiner was unable to connect the Veteran's tinnitus to service without resort to speculation, that opinion is predicated on the reports of an unknown onset date.  Unlike the hearing loss claim, however, in which the Veteran specifically reported that his hearing loss began years after separation, the Board recognizes that the Veteran's reported inability to recall the date of onset does not preclude the possibility that the symptoms began in service.  Furthermore, elsewhere in the record, also unlike the claim for hearing loss discussed above, the Veteran clearly stated that his tinnitus began after his exposure to the Howitzer noise.  In particular, such an assertion was put forth in the Notice of Disagreement.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


